DECISION
A case management conference was held June 23, 2009. Sheryl Wear participated on her own behalf. Andrea Jurkiewicz appeared for Defendant. Subsequently, written submissions were filed; the record closed August 20, 2009
                           I. STATEMENT OF FACTS
For the 2008-09 tax year, Plaintiff appealed to the Columbia County Board of Property Tax Appeals (BOPTA) regarding Account 17347. The real market value (RMV) for the property was sustained at $516,580. The maximum assessed value (MAV) was affirmed at $232,900, as was the assessed value at $260,930.
During the case management conference, Plaintiff stated she was seeking a reduction in RMV to $499,000. The Complaint filed with the court stated a lower amount of $449,000.
                                II. ANALYSIS
Plaintiff seeks a reduction in the RMV; two alternative values have been suggested. Even if she were to receive such relief, the revised total would still lie above the Defendant's assessed value at $232,900. As such, no tax change would occur, and there would be no refund. Therefore, there is no real tax impact to the dispute; Plaintiff is not aggrieved. *Page 2
So long as the property's maximum assessed value is less than its real market value, the taxpayer is not aggrieved within the meaning of ORS305.275 (2007). Parks Westsac L.L.C. v. Dept. of Rev., 15 OTR 50 (1999).
                              III. CONCLUSION
Now, therefore,
IT IS THE DECISION OF THIS COURT that the appeal is dismissed.
Dated this ___day of October 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on October16, 2009. The Court filed and entered this document on October 16, 2009,2009. *Page 1